Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 1 of 8 PageID #: 431




 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK



     In re HAIN CELESTIAL HEAVY METALS              Case No. 2:21-cv-0678-JS-AYS
     BABY FOOD LITIGATION,

     This document relates to:                      JOINT DECLARATION OF
                                                    LORI G. FELDMAN AND REBECCA A.
     All Actions                                    PETERSON IN SUPPORT OF THE
                                                    STEWART MOVANTS’ MOTION FOR
                                                    APPOINTMENT OF INTERIM CO-
                                                    LEAD COUNSEL



            We, Lori G. Feldman and Rebecca A. Peterson, hereby declare and state as follows:

            1.     We are counsel for Plaintiffs Elizabeth Agramonte, Summer Apicella, Nicole

 Stewart, and Charlotte Willoughby in the above-entitled litigation (the “Consolidated Action”).

 This Declaration is being made in support of the Stewart Movants’ Motion for Appointment of

 Lori G. Feldman and Rebecca A. Peterson For Interim Co-Lead Counsel.1 Except as otherwise

 stated, we make this declaration based on personal knowledge, and if called to do so, we could

 testify competently to the information set forth below.

                           Procedural Background and Litigation Posture

            2.     On February 8, 2021, Plaintiffs Nicole Stewart, Elizabeth Agramonte and Summer

 Apicella (the “Stewart Plaintiffs”) filed the first putative consumer class action against Hain

 Celestial Group, Inc. (“Hain”) in the Eastern District of New York alleging misleading and




 1
  The “Stewart Movants” refer to the Plaintiffs Elizabeth Agramonte, Summer Apicella, Nicole
 Stewart, Charlotte Willoughby, Lee Boyd, Kelly McKeon, Renee Bryan, Marilyn Cason, Najah
 Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton


 557648.2
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 2 of 8 PageID #: 432




 deceptive business practices based on the undisclosed inclusion of heavy metals in Hain’s baby

 food (the “Stewart Action”).

        3.      After the Stewart Action was filed, fourteen (14) other cases were filed against Hain

 in the Eastern District of New York (collectively the “Related Actions”):

        •    Bredberg et al v. Hain Celestial Group, Inc., Court File 2:21-CV-00758 (E.D.N.Y.),
             filed February 11, 2021;

        •    Mays v. Hain Celestial Group, Inc., Court File 2:21-cv-00805 (E.D.N.Y.), filed
             February 12, 2021;

        •    McKeon, et al. v. Hain Celestial Group, Court File 2:21-cv-00938 (E.D.N.Y.), filed
             February 19, 2021;

        •    Willoughby v. Hain Celestial Group, Court File 2:21-cv-00970 (E.D.N.Y.), filed
             February 22, 2021;

        •    Baumgarten v. Hain Celestial Group, Inc., Court File 2:21-cv-00944 (E.D.N.Y.), filed
             February 22, 2021;

        •    Zorilla v. Hain Celestial Group, Inc., Court File 2:21-cv-01062 (E.D.N.Y.), filed
             February 26, 2021;

        •    Lopez-Sanchez v. Hain Celestial Group, Inc., Court File 2:21-cv-01045 (E.D.N.Y.),
             filed February 26, 2021;

        •    Galloway v. Hain Celestial Group, Inc., Court File 1:21-cv-01067 (E.D.N.Y.), filed
             February 26, 2021;

        •    Baccari et al. v. Hain Celestial Group, Inc., Court File 2:21-cv-01076 (E.D.N.Y.), filed
             March 1, 2021;

        •    Hanson v. Hain Celestial Group, Inc., Court File 2:21-cv-91269 (E.D.N.Y.), filed
             March 9, 2021;

        •    Boyd v. Hain Celestial Group, Inc., Court File. 2:21-cv-00884 (E.D.N.Y.), filed
             February 18, 2021;

        •    Henry, et al. v. Hain Celestial Group, Court File 2:21-cv-01293 (E.D.N.Y.), filed
             March 11, 2021;

        •    Gray, et al. v. Hain Celestial Group, Inc., Court File 2:21-cv-1569 (E.D.N.Y.), filed
             March 24, 2021;


                                                  2
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 3 of 8 PageID #: 433




        •     Anderson, et al. v. Hain Celestial Group, Inc., Court File No. 21-cv-1621 (E.D.N.Y.),
              filed March 26, 2021.

        4.       Since the filing of the Stewart Action, the Stewart Plaintiffs’ counsel have taken a

 number of steps to ensure the efficient coordination of the proceedings. On February 22, 2021, the

 Stewart Plaintiffs’ counsel organized a conference call with all plaintiffs’ counsel on record in

 cases pending in this District to discuss consolidation and working cooperatively to advance the

 cases. On February 28, 2021, the Stewart Plaintiffs moved for consolidation of the Related

 Actions. By Orders dated May 13, 2021 and May 18, 2021, this Court consolidated the Related

 Actions into the Stewart Action.

        5.       In addition, the Stewart Movants’ counsel have taken other steps to advance this

 litigation. On March 4, 2021, Ms. Peterson served a Freedom of Information Act request on the

 U.S. Food and Drug Administration (FDA) regarding the inclusion of heavy metals in Hain’s baby

 food and its presentation to the FDA in 2019. The FDA responded on May 13, 2021, with a single

 redacted document which was appealed by Ms. Peterson on May 20, 2021. The Stewart Movants

 also sent notice to Hain as to Plaintiffs’ warranty claims under California, New York, Florida, and

 Illinois law as well as pre-suit notice under the Consumers Legal Remedies Act (CLRA),

 California Civil Code Sections 1750-1784, and the Texas Deceptive Trade Practices Act, Texas

 Business & Commercial Code Section 17.41 et seq., in anticipation of an amended or consolidated

 complaint.

        6.       Moving forward, we will expend the resources necessary to litigate through

 anticipated motions to dismiss and execute e-discovery and deposition strategies, fight through

 contested class certification and summary judgment proceedings, retain all necessary experts, and

 take this matter to trial and beyond, if necessary.




                                                   3
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 4 of 8 PageID #: 434




        7.      We also have both the personnel and financial resources required to litigate this

 case to a successful conclusion, and frequently work on cases that involve the management and

 coordination of many law firms and lawyers, and both of our firms are highly experienced in those

 collaborative tasks. We anticipate that document productions, as with most cases of this size and

 complexity, will reach into the hundreds of thousands of documents and require a document coding

 and review protocol to be deployed with assistance from attorneys at the various plaintiffs’ law

 firms. We expect that the litigation in this case is likely to be hard fought and labor intensive,

 necessitating a few dozen depositions throughout the United States, significant and complex

 motion practice, class certification proceedings, and potential settlement negotiations and appeals.

 Our firms are well acquainted with such litigation activities and are prepared to take all necessary

 steps to advance the case and protect the interests of the Class.

        8.      True and correct copies of Ms. Feldman’s and Ms. Peterson’s submissions

 reflecting their qualifications are attached as Exhibits 1 and 2.

                         PROPOSED INTERIM CO-LEAD COUNSEL

        9.      Lori Feldman of George Gesten McDonald: Ms. Feldman is the Chair of the

 Class Action Practice Group and Managing Partner of the New York Office of her firm. She was

 admitted to the E.D.N.Y. in 1991 and is bicoastally licensed in New York and Washington State.

 She has served in a leadership role in numerous class action cases, including consumer protection

 and data breach cases, and has successfully litigated against some of the most well-funded and

 largest defendants in class actions, including but not limited to:

        •    South Ferry v. Killinger, C04-1599-JCC (W.D. Wash.) ($41.5 million securities fraud
             settlement involving Washington Mutual);

        •    Cavalieri v. General Electric Co., 06-CV-315 (N.D.N.Y) ($40 million pension fraud
             class action settlement);




                                                   4
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 5 of 8 PageID #: 435




        •     In re Amazon.com Securities Litigation, C-01-358-L (W.D. Wash.) ($27.5 million
              securities fraud class action settlement);

        •     In re CenturyLink Sales Practices and Securities Litigation, MDL No. 17-2795
              (MJD/KMM) (D. Minn.) ($15.5 million consumer fraud settlement);2

        •     Podowitz v. Swisher International, Inc., 16-CV-27621 (Multnomah Cty, OR) ($2.5
              million consumer fraud class action settlement);

        •     Hochstadt v. Boston Scientific Corp. ERISA Litigation, C-08-CV-12139-DPW (D.
              Mass.) ($8.2 million pension fraud class action settlement);

        •     Gebhardt v. ConAgra Foods, Inc., 4:01-CV-427 (D. Neb.) ($14 million securities fraud
              class action settlement);

        •     In re Macy’s Inc. ERISA Litigation, 1:01-CV-02150-ML-KWR (S.D. Ohio) ($8.5
              million pension fraud class action settlement);

        •     In re Gilead Sciences Securities Litigation, C-03-4999-SI (N.D. Cal.) ($8.75 million
              securities fraud class action settlement);

        •     In re Rhythms Securities Litigation, 02-CV-35-JLK-CBS (D. Colo.) ($17.5 million
              securities fraud class action settlement).

        10.      Ms. Feldman was recently appointed to serve as Plaintiffs’ Co-Lead Counsel in In

 re EyeMed Vision Care, LLC Data Sec, Litig., 1:20-cv-00036 (S.D. Ohio); to serve on the

 Plaintiffs’ Executive Committee in In re Canon U.S.A. Data Breach Litig. 1:20-cv-06239

 (E.D.N.Y.); and on the Plaintiffs’ Executive Committee in In re Morgan Stanley Data Security

 Litigation., 1:20-cv-05914 (S.D.N.Y.). She also works in a leadership capacity in the data breach

 case In re WaWa, Inc. Data Breach Litigation, No. 19-cv-6019-GEKP. (E.D. Pa.), and worked on

 the In re Equifax Consumer Data Sec. Breach Litig, 1:17-md-2800 (N.D. Ga.). She is also currently



 2
   Ms. Feldman was appointed co-lead counsel in this MDL litigation and served in that capacity
 from 2017 through 2019 while Of Counsel to Geragos & Geragos. She left the Geragos firm in
 March 2019 and joined George Gesten McDonald, at which point her colleague Ben Meiselas at
 Geragos assumed her position as co-lead counsel. Less than two months later, the case settled for
 $15.5 million. While Ms. Feldman was not at Geragos at the end of the case, she was instrumental
 in positioning the class to obtain this substantial settlement.


                                                 5
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 6 of 8 PageID #: 436




 litigating a data breach case against In re Warner Music Group Data Breach, No. 1:20-cv-07473

 (S.D.N.Y.).

        11.     As an additional benefit to the class, given that Ms. Feldman is a New York attorney

 (born and raised) admitted in the E.D.N.Y., there is no need for separate liaison counsel. Ms.

 Feldman was recently recognized by The National Law Journal as a 2021 Plaintiffs’ Lawyers

 Trailblazer, as one of several plaintiffs’ lawyers in the country who continue to make their mark

 in various aspects of work on the plaintiffs’ side.

        12.     Rebecca A. Peterson of Lockridge Grindal Nauen P.L.L.P.: Ms. Peterson is a

 partner at Lockridge Grindal Nauen (“LGN”) and is admitted to the state bars of California and

 Minnesota. Ms. Peterson practices in the firm’s class action group with a focus on consumer

 protection. She has been part of successful prosecution of actions on behalf of consumers in both

 state and federal courts. Ms. Peterson has been appointed lead counsel and also, alongside a group

 of attorneys, was recognized as Attorney of the Year by Minnesota Lawyer for her work on behalf

 of U.S. farmers.

        13.     Ms. Peterson has spent the last three years extensively litigating numerous

 mislabeling consumer cases involving heavy metals and other contaminants. In these actions, she

 acted as lead counsel and conducted and defended dozens of depositions, including expert

 depositions. She has also vetted and worked extensively with experts that have the specific

 expertise required for opining on heavy metals testing and related quality control practices that are

 available for food manufacturers. Ms. Peterson has argued class certification motions and key

 dispositive motions. As a result of her experience, Ms. Peterson has significant knowledge of the

 legal, discovery, expert, and factual issues that are critical in litigating consumer class cases

 concerning heavy metals and other contaminants.




                                                   6
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 7 of 8 PageID #: 437




        14.      Currently, Ms. Peterson is co-lead counsel in In re Big Heart Pet Brands Litigation,

 Civil No. 4:18-cv-00861-JSW (N.D. CA), which involves consumer protection claims based on

 an undisclosed contaminant in dog food.

                            PROPOSED EXECUTIVE COMMITTEE

        15.      Given the complexity and scope of the litigation, we believe the appointment of an

 Executive Committee comprised of the attorneys below will facilitate the best representation of

 the Class, and true and correct copies of their submissions reflecting their qualifications are

 attached as Exhibits 3 through 5, as indicated below:

        •     Catherine Sung-Yun Smith of Gustafson Gluek, PLLC (attached hereto as Exhibit 3)

        •     Stephen Basser of Barrack Rodos & Bacine (attached hereto as Exhibit 4)

        •     Susana Cruz Hodge of Lite DePalma Greenberg & Afanador, LLC (attached hereto as

              Exhibit 5)

        16.      We believe that having the support of the proposed Executive Committee will

 ensure work is performed efficiently by capable and experienced professionals to achieve the best

 results for the Class. As indicated by their credentials, the proposed Executive Committee

 attorneys possess substantial experience in consumer fraud and complex class action litigation and

 bring a diverse set of professional and personal experiences, including experience with class

 actions involving heavy metals.

        17.      The proposed Interim Co-Lead Class Counsel and Executive Committee have

 substantial resources that they intend to continue to commit to representing the Class. Each

 member of the Proposed Interim Class Counsel is committed to prosecuting this case efficiently

 and expeditiously.




                                                  7
Case 2:21-cv-00678-JS-AYS Document 59-2 Filed 05/27/21 Page 8 of 8 PageID #: 438




        18.     In managing the litigation, and to increase efficiency and avoid duplication of

 effort, we intend to implement a monthly time reporting protocol, which can be provided to the

 Court, as well as periodic reports, in camera, if requested.

        19.     Attached hereto as Exhibit 6 is a copy of the September 17, 2020 Order

 Consolidating All Related Cases And Appointing Interim Co-Lead Class Counsel And Executive

 Committee in Tillman et al. v. Morgan Stanley Smith Barney LLC, No. 1:20-cv-05914-AT

 (S.D.N.Y.).

        20.     Attached hereto as Exhibit 7 is a copy of the March 9, 2021 Order Appointing

 Interim Co-Lead Class Counsel and Executive Committee in In Re: Canon U.S.A. Data Breach

 Litigation, No. 1:20-cv-06239-AMD-SJB (E.D.N.Y.).

        We declare under penalty of perjury under the laws of the United States of America that

 the foregoing is true and correct.

  Executed this 27th day of May, 2021                  Executed this 27th day of May, 2021
  at Minneapolis, Minnesota.                           at New York, New York.

  LOCKRIDGE GRINDAL NAUEN P.L.L.P.                     GEORGE GESTEN McDONALD, PLLC


  By: s/ Rebecca A. Peterson                           By: s/ Lori G. Feldman
         Rebecca A. Peterson                                  Lori G. Feldman




                                                   8
